DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
Page 2, line 14, “embedded in the in the inside” should read – embedded in the inside --.
Page 2, line 15, “second collar” should read – second circular collar --.
Page 2, line 14, “wires” should read – a plurality of wires --.
Claim 6 is objected to because of the following informalities: 
Page 4, line 1, “spacing an angularity” should read – spacing and angularity --.
Claim 8 is objected to because of the following informalities: 
Page 4, line 14, “spacing an angularity” should read – spacing and angularity --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Varnedoe [US 2490180 A published on December 6, 1949] in view of Pipenhagan [US 1139717 A published on May 5, 1915] in view of Wilson [US 6158165 A published on December 12, 2000] in view of Roberts [US 9433202 B1 published on September 6, 2016] and in further view of Vasseghi [US 20080256842 A1 published on October 23, 2008].
Regarding claim 1 Varnedoe discloses, a device for catching rodents (Figs. 1, 2; Col. 1, lines 1- 17), comprising:
a bottle (e.g., bottle 6) (Figs. 1, 2; Col. 1, lines 32-52) comprising a generally cylindrical circular first opening (e.g., opening of threaded mouth portion 7 of cylindrical receptacle 6) (Figs. 1, 2; Col. 1, lines 32-52), an outside of the first opening (e.g., opening of threaded mouth portion 7 of bottle 6) (Figs. 1, 2; Col. 1, lines 32-52) having a plurality of threads (e.g., threads of threaded mouth portion 7) (Fig. 1; Col. 1, lines 32-42);
a first circular collar (e.g., removable cap or closure 8 and/or threaded portion thereof) (Figs. 1, 2; Col. 1, lines 43-46) threadedly coupled to the plurality of threads (e.g., threads of threaded mouth portion 7) (Fig. 1; Col. 1, lines 32-42) on the outside of the first opening (e.g., opening of threaded mouth portion 7 of bottle 6) (Figs. 1, 2; Col. 1, lines 32-52), the first circular collar (e.g., removable  cap  or closure  8 and/or  threaded  portion thereof) (Figs. 1, 2; Col. 1, lines 43-46) comprising a second opening (e.g., circular opening 10) (Figs. 1, 2; Col. 1, lines 32-52) therein exposing an inside compartment (Fig. 1) of the bottle (e.g., bottle 6) (Figs. 1, 2; Col. 1, lines 32-52) without obstruction to the inside compartment (Fig. 1); and
a second circular collar (e.g., circular collar comprising supporting prongs 9 and/or portion of annular section of cap/closure 8) (Figs. 1, 2; Col. 1, lines 43-52) defining a third opening (e.g., opening formed in central region of prongs 9) (Figs. 1, 2; Col. 1, lines 43-52), the second circular collar (e.g., circular collar comprising supporting prongs 9 and/or portion of annular section of cap/closure 8) (Figs. 1, 2; Col. 1, lines 43-52) further comprising a plurality of protrusions (e.g., plurality of sector-like, pointed prongs 9) (Figs. 1, 2; Col. 1, lines 47-52) extend at an angle (see Figs. 1, 2) such that the plurality of protrusions (e.g., plurality of sector-like, pointed prongs 9) (Figs. 1, 2; Col. 1, lines 47-52) are oriented to extend toward the center of the bottle (e.g., bottle 6) (Figs. 1, 2; Col. 1, lines 32-52).
However, Varnedoe does not expressly recite that the second circular collar is not a part of the first circular collar but is a distinct and separate component, the second circular collar fits within the first circular collar or that the plurality of protrusions are separate and apart from the second circular collar, the protrusions are affixed flexibly to an inside wall of the second circular collar and wherein the protrusions are wires, and the wires are embedded in the inside wall of the second circular collar and don’t extend to a top of the second collar, the wires further arranged in spacing and angularity to form a circle through which a rodent may enter, and the wires are not interleaving.
Nevertheless, it is known in the art to have a removable insert of a trap that is inserted into a bottle and held in place by a threaded collar. 
Pipenhagen teaches, a trap that comprises a bottle (e.g., glass jar 1) (Figs. 1-3; Col. 1, lines 28-32) a first circular collar (e.g., threaded metallic cap 7) (Figs. 1, 2; Col. 41-46) and a second circular collar (e.g., conical inlet 4) (Figs. 1, 2, 4; Col. 1, lines 32-51), the second circular collar (e.g., conical inlet 4) (Figs. 1, 2, 4; Col. 1, lines 32-51) is not a part of the first circular collar (e.g., threaded metallic cap 7) (Figs. 1, 2; Col. 41-46) but is a distinct and separate component, the second circular collar  (e.g., conical inlet 4) (Figs. 1, 2, 4; Col. 1, lines 32-51) fits within the first circular collar (e.g., threaded metallic cap 7) (Figs. 1, 2; Col. 41-46).  
 to be distinct and separate components as those taught in Pipenhagen in order to allow for easy replacement of the second circular collar in the event that it gets damaged or soiled or to be able to place alternative second circular collars therein to catch different types of pests (e.g., sharp protrusions like those of Varnedoe to allow capture of small animals and pliable or plastic metal conical inlet like that of Pipenhagen to allow capture of insects). 
Furthermore, it  would have been obvious to one having ordinary skill in the art before the effective filing date of the  claimed invention to modify the first and second collars disclosed in Varnedoe to be distinct and separate components as those taught in  Pipenhagen, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398,417, 82 USPQ2d 1385, 1395-97 (2007).   
Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second collars disclosed in Varnedoe to be distinct and separate components as those taught in Pipenhagen, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&lnt 1969).
Furthermore, Wilson teaches a bottle (e.g., container 3) (Fig. 1; Col. 3, lines 6-15) comprising a first circular collar (e.g., cover 5) (Fig. 1; Col. 3, lines 6-15) and a second circular collar (e.g., tube 7) (Fig. 1; Col. 3, lines 6-26) and a plurality of protrusions (e.g., wires 21) (Figs. 1-5; Col. 3, lines 23-37) are separate and apart (e.g., being contained within the resilient ring 23 and/or retaining ring 25) (Figs. 1, 2; Col. 3, lines 28-34) from the second circular collar (e.g., tube 7) (Fig. 1; Col. 3, lines 6-26), the protrusions (e.g., wires 21) (Figs. 1-5; Col. 3, lines 23-37) are affixed flexibly (e.g., via resilient ring 23 and/or retaining ring 25) (Figs. 1, 2; Col. 3, lines 28-34) to  an inside wall of the second circular collar (e.g., tube 7) (Fig. 1; Col. 3, lines 6-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions disclosed in Varnedoe to be separate and apart from the second circular collar as taught in Wilson in order to allow for easy replacement of the protrusions in the event that they become damaged or soiled.  
Furthermore,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions disclosed in Varnedoe to be separate and apart from the second circular collar as taught in Wilson, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).	
Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions disclosed in Varnedoe to be separate and apart from the second circular collar as taught in Wilson, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Newin v. Erlichman, 168 USPQ 177 (BdPatApp&lnt 1969).
Roberts teaches, the wires are embedded in the inside wall of the second circular collar (see Roberts fig.3, col.2, line 44-45; wire mesh members 110) and don’t extend to a top of the second collar (see Roberts fig.2 and 3, col.1, line 58; a collar 116),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Varnedoe reference to combine the teaching of Roberts to include, the wires are embedded in the inside wall of the second circular collar and don’t (see Roberts col.2, line 50-60).
Vasseghi further teaches, wherein the protrusions are wires (see Vasseghi fig.2, p.2, para.0022, line 4; wire members 28), the wires further arranged in spacing and angularity (see Vasseghi fig.1 and 2) to form a circle (see Vasseghi fig.1, p.2, para.0022, line 15; access opening 32) through which a rodent may enter, and the wires are not interleaving (see Vasseghi fig.2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Varnedoe reference to combine the teaching of Vasseghi to include, wherein the protrusions are wires, the wires further arranged in spacing and angularity to form a circle through which a rodent may enter, and the wires are not interleaving in order to make the wire members define the access opening 32 and be sufficiently rigid but still are flexible and are capable of deflecting (see Vasseghi p.2, para.0022, line 9-11).

Regarding claim 4 Varnedoe in view of Pipenhagen, Wilson, Roberts and further in view of Vasseghi teaches, the  device for catching rodents of claim 1 (see above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Varnedoe, Pipenhagan, Wilson, Roberts and Vasseghi for the same reasons provided above with regard to claim 1. 
Furthermore, Varnedoe discloses a device for catching rodents (Figs. 1, 2; Col. 1, lines 1-17), wherein the protrusions are a plurality of triangularly-shaped protrusions (e.g., plurality of sector-like, pointed prongs 9) (Figs. 1, 2; Col. 1, lines 47-52). 
However, Varnedoe does not expressly disclose that the triangularly-shaped protrusions are made of plastic. 
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Regarding claim 5 Varnedoe in view of Pipenhagen, Wilson, Roberts and further in view of Vasseghi teaches, the device for catching rodents of claim 4 (see above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Varnedoe, Pipenhagan, Wilson, Roberts and Vasseghi for the same reasons provided above with regard to claim 4. 
Furthermore, Varnedoe discloses the plurality of triangularly-shaped protrusions (e.g., plurality of sector-like, pointed prongs 9) (Figs. 1, 2; Col. 1, lines 47-52) are integral with the second circular collar (e.g., circular collar comprising supporting prongs 9 and/or portion of annular section of cap/closure 8) (Figs. 1, 2; Col. 1, lines 43-52) that resides within and is coupled to the first circular collar (e.g., removable cap or closure 8 and/or threaded portion thereof) (Figs. 1, 2; Col. 1, lines 43-46).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Varnedoe [US 2490180 A published on December 6, 1949] in view of Wilson [US 6158165 A published on December 12, 2000] in view of Roberts [US 9433202 B1 published on September 6, 2016] and in further view of Vasseghi [US 20080256842 A1 published on October 23, 2008].
Regarding claim 6 Varnedoe discloses, a device for catching rodents (Figs. 1, 2; Col. 1, lines 1- 17), comprising:
(e.g., bottle 6) (Figs. 1, 2; Col. 1, lines 32-52) comprising a generally cylindrical circular first opening, an outside of the first opening (e.g., opening of threaded mouth portion 7 of cylindrical receptacle 6) (Figs. 1, 2; Col. 1, lines 32-52) having a plurality of threads (e.g., threads of threaded mouth portion 7) (Fig. 1; Col. 1, lines 32-42);
a first circular collar (e.g., removable cap or closure 8 and/or threaded portion thereof) (Figs. 1, 2; Col. 1, lines 43-46) threadedly coupled to the plurality of threads (e.g., threads of threaded mouth portion 7) (Fig. 1; Col. 1, lines 32-42) on the outside of the first opening (e.g., opening of threaded mouth portion 7 of bottle 6) (Figs. 1, 2; Col. 1, lines 32-52), the first circular collar (e.g., removable cap or closure 8 and/or  threaded  portion thereof) (Figs. 1, 2; Col. 1, lines 43-46) comprising a second opening (e.g., circular opening 10) (Figs. 1, 2; Col. 1, lines 32-52) therein exposing an inside compartment (Fig. 1) of the bottle (e.g., bottle 6) (Figs. 1, 2; Col. 1, lines 32-52) without obstruction to the inside compartment (Fig. 1).
However, Varnedoe does not disclose a plurality of wires completely inside the device and the wires do not extend out the first opening and are not integral and not coupled to an outside wall of the device but instead the wires are embedded in an inside surface of the first circular collar and do not extend to a top of the first circular collar, the plurality of wires disposed at an acute angle relative to the first circular collar so that they extend inward into the bottle the wires further arranged in spacing and angularity to form a hole through which a rodent may enter, and the wires are not interleaving.
Nevertheless, it is known in the art to utilize a plurality of wires to create a one-way entrance to an animal trap. 
Wilson teaches a trap (e.g., container 3) (Fig. 1; Col. 3, lines 6-15) comprising a generally cylindrical circular first opening (e.g., opening of container 3) (Fig. 1; Col. 3, lines 6-15) comprising a first circular collar (e.g., tube 7) (Fig. 1; Col. 3, lines 6-26) and a second circular collar (e.g., cover 5) (Fig. 1; Col. 3, lines 6-15) and a plurality of wires (e.g., wires 21) (Figs. 1-5; Col. 3, lines 23-37) completely inside the device (e.g., container 3) (Fig. 1; Col. 3, lines 6-15) and the wires (e.g., wires 21) (Figs. 1-5; Col. 3, lines 23-37) do not extend out  the first opening (e.g., opening of container 3) (Fig. 1; Col. 3, lines 6-15) and are not integral with and not  coupled to  an outside wall of the device (e.g., container 3) (Fig. 1; Col. 3, lines 6-15) but instead the wires (e.g., wires 21) (Figs. 1-5; Col. 3, lines 23-37) are embedded in an inside surface of the first circular collar (e.g., tube 7) (Fig. 1; Col. 3, lines 6-26), the plurality of wires (e.g., wires 21) (Figs. 1-5; Col. 3, lines 23-37) disposed at an acute angle relative to the first circular collar (e.g., tube 7) (Fig. 1; Col. 3, lines 6-26) so that they extend inward (see Fig. 1) into the bottle (e.g., container 3) (Fig. 1; Col. 3, lines 6-15).	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions disclosed in Varnedoe to be coupled to the inside surface of the first circular collar as taught in Wilson in order to allow for easy replacement of the protrusions/wires in the event that they become damaged or soiled.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions disclosed in Varnedoe to be coupled to the inside surface of the first circular collar as taught in Wilson, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the  same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398,417, 82 USPQ2d 1385, 1395-97 (2007).
Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions disclosed in Varnedoe to be coupled to the inside surface of the first circular collar as taught in Wilson, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Newin v. Erlichman, 168 USPQ 177 (BdPatApp&lnt 1969).
(see Roberts fig.3, col.2, line 44-45; wire mesh members 110) do not extend to a top of the first circular collar (see Roberts fig.2 and 3, col.1, line 58; a collar 116),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Varnedoe reference to combine the teaching of Roberts to include, the wires do not extend to a top of the first circular collar in order to define the exterior inlet 111 that including the collar 116 (see Roberts col.2, line 50-60).
Vasseghi further teaches, the wires (see Vasseghi fig.2, p.2, para.0022, line 4; wire members 28) further arranged in spacing an angularity (see Vasseghi fig.1 and 2) to form a hole (see Vasseghi fig.1, p.2, para.0022, line 15; access opening 32) through which a rodent may enter, and the wires are not interleaving (see Vasseghi fig.2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Varnedoe reference to combine the teaching of Vasseghi to include, the wires further arranged in spacing an angularity to form a hole through which a rodent may enter, and the wires are not interleaving in order to make the wire members define the access opening 32 and be sufficiently rigid but still are flexible and are capable of deflecting (see Vasseghi p.2, para.0022, line 9-11).

Regarding claim 7 Varnedoe in view of Wilson, Roberts and in further view of Vasseghi teaches, the device for catching rodents of claim 6 (see above). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Varnedoe, Wilson, Roberts and Vasseghi for the same reasons provide above with regard to claim 6. Furthermore, Wilson teaches that the protrusions are made of a flexible metal (Abstract).

OFFICIAL NOTICE

OFFICIAL NOTICE IS HEREBY TAKEN THAT IT WAS WELL KNOWN IN THE ART BEFORE THE TIME OF THE INVENTION TO UTILIZE EPOXY TO AFFIX COMPONENTS TOGETHER.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Varnedoe [US 2490180 A published on December 6, 1949] in view of Wilson [US 6158165 A published on December 12, 2000] in view of Roberts [US 9433202 B1 published on September 6, 2016] in view of Vasseghi [US 20080256842 A1 published on October 23, 2008] and in further view of Official Notice. 
Regarding claim 8 Varnedoe discloses, a device for catching rodents (Figs. 1, 2; Col. 1, lines 1- 17), comprising:
a bottle (e.g., bottle 6) (Figs. 1, 2; Col. 1, lines 32-52) comprising a generally cylindrical circular first opening (e.g., opening of threaded mouth portion 7 of cylindrical receptacle 6) (Figs. 1, 2; Col. 1, lines 32-52), an outside of the first opening (e.g., opening of threaded mouth portion 7 of bottle 6) (Figs. 1, 2; Col. 1, lines 32-52) having a plurality of threads (e.g., threads of threaded mouth portion 7) (Fig. 1; Col. 1, lines 32-42);
a circular cap (e.g., removable cap or closure 8 and/or threaded portion thereof) (Figs. 1, 2; Col. 1, lines 43-46) threadedly coupled to the plurality of threads (e.g., threads of threaded mouth portion 7) (Fig. 1; Col. 1, lines 32-42) on the outside of the first opening (e.g., opening of threaded mouth portion 7 of bottle 6) (Figs. 1, 2; Col. 1, lines 32-52), the first circular cap (e.g., removable cap or closure 8 and/or threaded portion thereof) (Figs. 1, 2; Col. 1, lines 43-46) comprising a second opening (e.g., circular opening 10) (Figs. 1, 2; Col. 1, lines 32-52) therein exposing an inside compartment (Fig. 1) of the bottle (e.g., bottle 6) (Figs. 1, 2; Col. 1, lines 32-52) without obstruction to the inside compartment (Fig. 1); and
(e.g., circular collar comprising supporting prongs 9 and/or portion of annular section of cap/closure 8) (Figs. 1, 2; Col. 1, lines 43-52), the cap insert comprising a third opening (e.g., opening formed in central region of prongs 9) (Figs. 1, 2; Col. 1, lines 43-52) such that a rodent can enter an inside cavity of the bottle (e.g., bottle 6) (Figs. 1, 2; Col. 1, lines 32- 52), 
	However, Varnedoe does not disclose a cap insert affixed to an inside surface of the circular cap via epoxy, that the cap insert is a separate and distinct component from the circular cap or the cap insert comprising a plurality of wires embedded inside the device and the wires do not extend to a top of the cap insert, the wires embedded to an inside surface of the cap insert  not to the outside surface of the device, the wires disposed at an acute angle relative to the circular cap so that the wires extend inwardly into the bottle the wires further arranged in spacing an angularity to form a hole through which a rodent may enter, and the wires are not interleaving.  
	Nevertheless, it is known in the art to utilize a plurality of wires to create a one-way entrance to an animal trap. 
Wilson teaches a trap (e.g., container 3) (Fig. 1; Col. 3, lines 6-15) comprising a cap insert (e.g., tube 7) (Fig. 1; Col. 3, lines 6-26) comprising a  plurality of wires (e.g., wires 21) (Figs. 1-5; Col. 3, lines 23-37) embedded inside the device (see Fig. 1) and the wires embedded to an inside surface of the cap insert (e.g., tube 7) (Fig. 1; Col. 3, lines 6-26) not to the outside surface (see Fig. 1) of the device (e.g., container 3) (Fig. 1; Col. 3, lines 6-15), the wires (e.g., wires 21) (Figs. 1-5; Col. 3, lines 23-37) disposed at an acute angle relative to the circular cap (e.g., cover 5) (Fig. 1; Col. 3, lines 6-15) so that the wires (e.g., wires 21) (Figs. 1-5; Col. 3, lines 23-37) extend inwardly (see Fig. 1) into the bottle (e.g., container 3) (Fig. 1; Col. 3, lines 6-15).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions disclosed in Varnedoe with the wires taught in Wilson, since it has been held to be within the general skill of a worker in the art to KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).	Furthermore, it is well known in the art to utilize epoxy to affix components together and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the cap insert and the wires to be affixed to the inside surface of the cap via epoxy. 
	Roberts teaches, the wires (see Roberts fig.3, col.2, line 44-45; wire mesh members 110) do not extend to a top of the cap insert (see Roberts fig.2 and 3, col.1, line 58; a collar 116),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Varnedoe reference to combine the teaching of Roberts to include, the wires do not extend to a top of the cap insert in order to define the exterior inlet 111 that including the collar 116 (see Roberts col.2, line 50-60).
Vasseghi further teaches, the wires (see Vasseghi fig.2, p.2, para.0022, line 4; wire members 28) further arranged in spacing an angularity (see Vasseghi fig.1 and 2) to form a hole (see Vasseghi fig.1, p.2, para.0022, line 15; access opening 32) through which a rodent may enter, and the wires are not interleaving (see Vasseghi fig.2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Varnedoe reference to combine the teaching of Vasseghi to include, the wires further arranged in spacing an angularity to form a hole through which a rodent may enter, and the wires are not interleaving in order to make the wire members define the access opening 32 and be sufficiently rigid but still are flexible and are capable of deflecting (see Vasseghi p.2, para.0022, line 9-11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Aboukoura whose telephone number is (571)272-4252. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MOHAMED ABOUKOURA/Examiner, Art Unit 3643     

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643